[Cite as Knaebel v. Ohio Dept. of Transp., 2010-Ohio-6674.]

                                      Court of Claims of Ohio
                                                                                        The Ohio Judicial Center
                                                                                65 South Front Street, Third Floor
                                                                                           Columbus, OH 43215
                                                                                 614.387.9800 or 1.800.824.8263
                                                                                            www.cco.state.oh.us




SETH KNAEBEL

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-08039-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                          FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff,   Seth     Knaebel,         filed   this   action   against      defendant,
Department of Transportation (ODOT), alleging that he suffered property damage to his
car as a proximate cause of negligence on the part of ODOT in maintaining a hazardous
condition on US Route 33/161 in Franklin County. Plaintiff related he was traveling west
on US Route 33/161 on February 18, 2010, at approximately 1:00 a.m. when his vehicle
struck a pothole in the right lane “soon after passing under Avery Road.” The impact of
striking the pothole caused tire and wheel damage to plaintiff’s vehicle.                                In his
complaint, plaintiff requested damages in the amount of $499.00, the stated cost of
replacement parts and automotive repair expenses. The filing fee was paid.
        {¶ 2} 2)       Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact the City of Dublin and not ODOT bears the maintenance
responsibility for the section of US Route 33/161 where plaintiff’s incident occurred. In
support of the request to dismiss, ODOT stated, “[d]efendant has performed an
Case No. 2006-03532-AD                     -2-                MEMORANDUM DECISION




Case No. 2006-03532-AD                     -2-                MEMORANDUM DECISION



investigation of this site and the City of Dublin takes care of this section of US 33/161
(see attached map and Exhibit A).” Defendant submitted documentation (Exhibit A)
showing that the particular section of US Route 33/161 in the vicinity of the Avery Road
overpass is located within the maintenance jurisdiction of the City of Dublin. ODOT
advised, “[a]s such, this section of roadway is not within the maintenance jurisdiction of
defendant.” The site of the damage-causing incident was located in the City of Dublin.
       {¶ 3} 3)     Plaintiff countered that the roadway area where his property damage
occurred is under the maintenance jurisdiction of ODOT.            Plaintiff did not produce
evidence to establish ODOT maintains the particular section of US Route 33/161 in the
vicinity of the Avery Road overpass.
                                  CONCLUSIONS OF LAW
       {¶ 4} 1)     R.C. 2743.10(A) provides:
       {¶ 5} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,      boards,   offices,   commissions,   agencies,    institutions,    and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
       {¶ 6} 2)     R.C. 2743.02(A)(1) states in pertinent part:
Case No. 2006-03532-AD                     -3-                 MEMORANDUM DECISION



       {¶ 7} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. to the extent that the state has previously consented to be sued, this
chapter has no applicability.”
       {¶ 8} 3)     R.C.     5501.31 in pertinent part states:
       {¶ 9} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
       {¶ 10} The site of the damage-causing incident was not within the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
Case No. 2006-03532-AD        -4-   MEMORANDUM DECISION




Case No. 2006-03532-AD        -4-   MEMORANDUM DECISION




                         Court of Claims of Ohio
                                              The Ohio Judicial Center
                                      65 South Front Street, Third Floor
                                                 Columbus, OH 43215
                                       614.387.9800 or 1.800.824.8263
                                                  www.cco.state.oh.us




SETH KNAEBEL

     Plaintiff

     v.

OHIO DEPARTMENT OF TRANSPORTATION

     Defendant

     Case No. 2010-08039-AD
Case No. 2006-03532-AD                     -5-               MEMORANDUM DECISION



Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s case is DISMISSED. The court shall absorb the court costs of this
case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Seth Knaebel                                      Jolene M. Molitoris, Director
10090 Corona Lane                                 Department of Transportation
Plain City, Ohio 43064                            1980 West Broad Street
                                                  Columbus, Ohio 43223
RDK/laa
10/21
Filed 11/15/10
Sent to S.C. reporter 2/18/11